08/19/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0067


                                      DA 21-0067
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                            ORDER

 MICHAEL DEAN ALBERT,

              Defendant and Appellant.
                                _________________

       On June 30, 2021, this Court returned Appellant’s opening brief for failure to
comply with M. R. App. P. 12 (1)(c), (d), and (h) and ordered Appellant to correct the brief
and file it no later than 20 days from the date of the Order. Appellant has not filed a
corrected brief in accordance with this Court’s Order.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than September 8, 2021. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant Michael Dean
Albert personally and to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     August 19 2021